Per Curiam.

The relator was imprisoned at the New York City Correctional Institution for Men on Riker’s Island on *276August 29, 1974. He was initially housed with the general population of the prison; however, several weeks after arrival, the prison warden received an anonymous note stating that if the two homosexuals then housed with the general population were not removed, their lives would be in danger.
Relator and another were identified by a corrections captain as being homosexuals. A subsequent interview and investigation of relator’s background by a deputy warden of the institution revealed that in 1972 and 1973 the relator had signed statements admitting to his homosexuality. In October, 1973, relator was characterized by the institutional psychiatrist as a male homosexual.
After the interview, relator was told that he was to be transferred to segregated homosexual housing. He refused and, after a hearing, was placed in punitive segregation for 10 days. He was then placed in administrative segregation which category is reserved for those inmates who, for various reasons, are not compatible with the general prison population.
The classification of inmates and consideration of their health, educational and security needs has been left to the prison administrative authorities. The courts cannot establish inflexible procedures universally applicable to every conceivable situation, which procedures would constitute compliance with due process (Cafeteria Workers v McElroy, 367 US 886, 895; Wolff v McDonnell, 418 US 539, 560).
In the case at bar, due process was substantially afforded to the relator. He was interviewed and his prior background was investigated. The warden dealt with an exigent situation, where the possibility of a fatality or similar violence was a reality to be dealt with on an immediate basis.
The administrative segregation to which relator was subsequently relegated was imposed only after a hearing before a three-man board.
The file introduced in evidence at the hearing includes reports which hint at the most blatant problems extant in our correctional facilities — a lack of adequate physical plants and sufficient personnel to effectuate the rehabilitation of prisoners, though rehabilitation is the stated goal of our correctional institutions (see, e.g., Correction Law, §§ 66, 136).
We do not quarrel with the sentiment expressed by our dissenting brother: that much can be done to improve the *277present criminal justice system; however, given present conditions, we cannot say that relator was not fairly treated.
Accordingly, the judgment of the Supreme Court, Bronx County, entered December 20, 1974, dismissing the petition for a writ of habeas corpus, should be affirmed.